The Court.
The petition herein is insufficient to authorize the issuance of the writ asked for.
The petition does not show that the order of the superior court removing B. T. Whiteside from the position of assignee or trustee, under the deed of assignment executed for the benefit of the creditors of the insolvent firm of Blum, Eppstein & Co., was made without notice to Whiteside.
The averment that the petition filed in the superior court, asking for the removal of said Whiteside, contained “no allegations of any legal cause why said Whiteside should be removed,” is but the statement of a conclusion of law, and is not equivalent to a direct allegation that said petition did not charge that said Whiteside had violated or was unfit to execute the duties of trustee under said deed of assignment.
Application for writ denied.